Case 1:10-cr-00147-NGG Document 906 Filed 11/13/20 Page 1 of 7 PageID #: 13356




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      UNITED STATES OF AMERICA
                                                          MEMORANDUM & ORDER
                    -against-                                10-CR-147 (NGG)
      FRANCIS GUERRA
                                Defendant.


            NICHOLAS G. GARAUFIS, United States District Judge.
            Defendant Francis Guerra moves, pro se, for an order granting
            compassionate release pursuant to 18 U.S.C. § 3582(c)(l)(A),
            arguing that his underlying medical condition constitutes an "ex-
            traordinary and compelling" circumstance in light of the ongoing
            COVID-19 pandemic, thus meriting his early release from prison.
            (See Mot. for Compassionate Release ("Mot.") (Dkt. 902).) The
            Government opposes the motion, arguing that Mr. Guerra has
            failed to establish that his medical condition is "extraordinary
            and compelling," that he remains a danger to the community,
            and that the sentencing factors set forth under 18 U.S.C.
            § 3553(a) support his continued detention. (See Gov't. Opp. to
            Mot. ("Opp.") (Dkt. 903).) For the following reasons, Mr.
            Guerra's motion is DENIED.

            I.   BACKGROUND

            Mr. Guerra is currently serving a 135-month sentence at Allen-
            wood Low FCI ("Allenwood Low"). (Opp. at 1.) He has been
            approved for placement at a Residential Reentry Center (RRC)
            on or around January 7, 2021, with a projected full release date
            of May 12, 2021. (Id.; Def.'s Reply ("Reply'') (Dkt. 905) at ECF
            p. 9.) On July 11, 2012, Mr. Guerra was convicted of conspiracy
            to distribute and distribution of prescription drugs, specifically
            OxyContin, and wire fraud. (Opp. at 2.) At his sentencing hearing
            on September 23, 2013, the late Judge Sandra L. Townes found




                                             1
Case 1:10-cr-00147-NGG Document 906 Filed 11/13/20 Page 2 of 7 PageID #: 13357




            by a preponderance of the evidence that Mr. Guerra had partici-
            pated in a number of the crimes for which he had been acquitted,
            including two murders and an assault, and that he was a long-
            term associate of the Colombo crime family of La Cosa Nostra.
            (Id. at 4.) According to Judge Townes, these factors were rele-
            vant in determining the extent to which Mr. Guerra posed a
            danger to society and his likelihood of recidivism, leading her to
            impose a sentence at the top of the applicable Sentencing Guide-
            lines range. (Id.)
            Judge Townes also considered Mr. Guerra's pre-existing medical
            condition at sentencing. In 1985, Mr. Guerra was involved in a
            motorcycle accident, which left him with a spinal cord injury that
            has caused him long-term neurological damage. (Mot. at ECF pp.
            1-2, 14.) At the hearing, his attorney asserted that Mr. Guerra
            experienced muscle atrophy and a limited ability to use his
            hands, and that while he used pain medication to deal with the
            immediate effects of his condition, physical therapy was the best
            option for long-term treatment to counteract the muscle atrophy.
            (Sentencing Hearing Tr. ("Tr.") (Dkt. 903-1) at 5:5-21.) Never-
            theless, Judge Townes proceeded to impose the maximum
            available sentence after being assured that the Bureau of Prisons
            ("BOP") would be able to handle Mr. Guerra's medical needs. (Id.
            at 26:25-27:3.)
            Mr. Guerra is 55 years old. (June 17, 2011 Bay Ridge Medical
            Imaging Rep. ("June 17 BRMI") (Dkt. 902) at ECF p. 35.) On
            April 15, 2020, he filed a request for compassionate release with
            the Warden of FCI Allenwood, who denied his request on April
            24. (Mot. at ECF p. 1; Denial of Req. for Compassionate Release
            ("Denial") (Dkt. 902) at ECF p. 22.) On August 17, 2020, Mr.
            Guerra submitted the instant motion, arguing that he should be
            granted compassionate release because the neurological issues
            stemming from his motorcycle accident put him at increased risk




                                            2
Case 1:10-cr-00147-NGG Document 906 Filed 11/13/20 Page 3 of 7 PageID #: 13358




            for suffering the worst consequences of COVID-19 should he con-
            tract the virus. Specifically, he reports suffering chronic back
            pain, frequent migraine headaches, and limited use of his hands
            and extremities as a result of "chronic spinal [cord
            e]ncepholomalacia on his C3 to T2 vertebrae and [c]ostovert-
            geral arthrosis on his Tl-T2 ve[r]tebrae." (Mot. at ECF pp. 2, 14-
            15.) He asserts that the "Tl-T2 degradation impact[s] the nerve
            operation of the upper respiratory system." (Id. at ECF p. 2.)
            Mr. Guerra states that social distancing is impossible at Allen-
            wood, where he lives in a three-person room with six-foot walls
            and no doors or ceiling, and his specific unit houses 160 inmates
            when it is designed for only 120. (Id. at ECF p. 11.) He states
            further that the communal facilities are cleaned only once a day.
            (Id. at ECF p. 10.) At the time he filed his initial motion, he re-
            ports that there were positive cases of the virus at Allenwood
            Low, however he does not specify how many. (Id. at ECF p. 11.)
            Data from the BOP indicate that as of November 9, 2020, there
            were no confirmed cases of COVID-19 among Allenwood Low
            residents or staff. 1 Mr. Guerra implies that the actual number of
            COVID-19 cases at Allenwood Low may be higher than BOP re-
            ports indicate because there is allegedly limited testing at the
            facility. (Mot. at ECF p. 11.)

            II. LEGAL STANDARD

            As amended by the First Step Act, 18 U.S.C. § 3582(c) (1) (A) au-
            thorizes courts to reduce a defendant's sentence upon motion of
            the Director of the BOP, or upon the motion of the defendant. A
            defendant may move under § 3582(c)(l)(A) only after the de-
            fendant has "fully exhausted all administrative rights to appeal a
            failure of the Bureau of Prisons to bring a motion on the defend-
            ant's behalf or the lapse of 30 days from the receipt of such a

            1  Federal Bureau of Prisons, COVID-19 Inmate Test Information,
            https://www.bop.gov/ coronavirus (last visited November 9, 2020).




                                            3
Case 1:10-cr-00147-NGG Document 906 Filed 11/13/20 Page 4 of 7 PageID #: 13359




            request by the warden of the defendant's facility, whichever is
            earlier." Id.
            A court may reduce a defendant's sentence under
            § 3582(c)(l)(A) only if it finds that "extraordinary and compel-
            ling reasons warrant such a reduction," and that "such a
            reduction is consistent with the applicable policy statements is-
            sued by the Sentencing Commission." Id. The court therefore
            must consider "the factors set forth in [18 U.S.C. § 3553(a)] to
            the extent that they are applicable." Id. The Sentencing Commis-
            sion, to which Congress delegated the responsibility to "describe
            what should be considered extraordinary and compelling reasons
            for sentence reduction," 28 U.S.C. § 994(t), has determined that
            a defendant's circumstances meet this standard when, inter alia,
            the defendant is "suffering from a terminal illness" or a "serious
            physical or medical condition ... that substantially diminishes
            the ability of the defendant to provide self-care within the envi-
            ronment of a correctional facility," or if, in the judgment of the
            BOP, the defendant's circumstances are extraordinary and com-
            pelling for "other reasons." U.S.S.G. § 1B1.13(1)(A) &
            Application Note l(A), 1(0). The Sentencing Commission has
            additionally determined that a court should reduce a defendant's
            sentence only after determining that "[t]he defendant is not a
            danger to the safety of any other person or to the community."
            U.S.S.G. § 1B1.13(2). Finally, the defendant has the burden to
            show he is entitled to a sentence reduction. See United States v.
            Butler, 970 F.2d 1017, 1026 (2d Cir. 1992). 2




            2 When quoting cases, and unless otherwise noted, all citations and quota-
            tion marks are omitted and all alterations are adopted.




                                                4
Case 1:10-cr-00147-NGG Document 906 Filed 11/13/20 Page 5 of 7 PageID #: 13360




            III. DISCUSSION

            This court has previously acknowledged the potentially dire ef-
            fects of COVID-19 on prison populations. See United States v.
            Mongelli, No. 02-cr-307 (NGG), 2020 WL 4738325, at *2
            (E.D.N.Y. Aug. 14, 2020); United States v. Efrosman, No. 06-cr-
            95 (NGG), 2020 WL 4504654, at *2 (E.D.N.Y. Aug. 5, 2020);
            United States v. Donato, Nos. 03-cr-929-9, 05-cr-60-10 (NGG),
            2020 WL 3642854, at *2 (E.D.N.Y. July 6, 2020); United States
            v. Forges, No. 17-cr-431 (NGG), 2020 WL 350415, at *2
            (E.D.N.Y. June 29, 2020). Still, "the risks posed by the pandemic
            alone do not constitute extraordinary and compelling reasons for
            release, absent additional factors such as advanced age or serious
            underlying health conditions that place a defendant at greater
            risk of negative complications from the disease." United States v.
            Nwankwo, No. 12-cr-31 (VM), 2020 WL 2490044, at *1-2
            (S.D.N.Y. May 14, 2020).
            At 55 years old, Mr. Guerra is not in the highest-risk age bracket
            for complications associated with the virus. Although his neuro-
            logical condition appears to be serious, the CDC does not list
            neurological issues like Mr. Guerra's among the conditions that
            are known to increase the risk of severe illness should he contract
            COVID-19. 3 Additionally, medical records from earlier this year
            indicate that Mr. Guerra has access to pain medication, and that
            he is able to exercise on "the bike, rowing machine, and [to]
            walk[] on the treadmill 3 times per week for 30-40 minutes,"




            3 See Centers for Disease Control and Prevention, People with Certain Med-
            ical Conditions, https://www.cdc.govI coronavirus/2019-ncov/need-extra-
            precautions/people-with-medical-condtions.html?CDC_M _reNal=
            https%3A%2F%2Fwww .cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
            extra-precautions%2Fgroups-at-higher-risk.html (last visited Nov. 9,
            2020).




                                                5
Case 1:10-cr-00147-NGG Document 906 Filed 11/13/20 Page 6 of 7 PageID #: 13361




            (Opp. at 13), thus negating any claim that his condition prevents
            him from providing for his own self-care within the facility. 4
            Further, as of this writing, Allenwood Low currently has zero in-
            mates or staff who are COVID-19 positive, and one inmate and
            one staff member currently recovering from the virus. 5 Overall,
            Allenwood Low has tested 175 inmates and has had three posi-
            tive cases among the inmates. 6 These data suggest that BOP has
            so far been successful in preventing the spread of COVID-19 at
            Allenwood Low. 7




            4 The court notes that Mr. Guerra also claims he has been denied physical
            therapy for the duration of his incarceration. While this claim has no bear-
            ing on his present motion, if true, it would be troubling given the
            assurances BOP provided Judge Townes during sentencing. At that time,
            Judge Townes stated that she "ha[d] contacted the Bureau of Prisons" and
            was "assured that they c[ould] handle the defendant's physical condition."
            (Tr. at 27:1-3.) A few months later, in a letter to the Government, BOP
            stated that it "is able to provide, and does provide, physical therapy for
            inmates where appropriate," and indicated that it "w[ould] be able to pro-
            vide appropriate care for Mr. Guerra." (Jan. 31, 2013 BOP Letter to Allon
            Lifshitz ("BOP Letter") (Dkt. 902) at ECF pp. 26-27). The Government does
            not confirm whether Mr. Guerra has been provided with physical therapy
            or explain why, if not, BOP has failed to address his medical needs in this
            manner. (Opp. at 13.) Nevertheless, being denied physical therapy does
            not create an extraordinary or compelling basis to reduce his sentence pur-
            suant to compassionate release in this case.
            5Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coro-
            navirus (last visited Nov. 9, 2020).
            6 Federal Bureau of Prisons, COVID-19 Inmate Test Information,
            https://www.bop.gov/coronavirus (last visited Nov. 9, 2020).
            7The court does not consider whether compassionate release would be
            consistent with the factors set forth in 18 U.S.C. § 3553(a) because it con-
            cludes that Mr. Guerra has not established that there are extraordinary and
            compelling reasons that support the reduction of his sentence.




                                                 6
Case 1:10-cr-00147-NGG Document 906 Filed 11/13/20 Page 7 of 7 PageID #: 13362




               IV. CONCLUSION

               For the foregoing reasons, Mr. Guerra's motion for compassion-
               ate release is DENIED.
      SO ORDERED.


      Dated:      Brooklyn, New York
                  November 12, 2020

                                                         /s/ Nicholas G. Garaufis
                                                        NICHOLAS G. GARAUFIS
                                                        United States District Judge




                                             7
